     Case 3:19-cv-02126-BAS-KSC Document 67 Filed 08/02/21 PageID.344 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11
12
13    ABONILICO CARROLL,                               Case No.: 19-cv-2126-BAS-KSC
14
                                    Plaintiff,         ORDER DENYING PLAINTIFF’S
15    v.                                               EX PARTE APPLICATION
                                                       TO TAKE DEFENDANTS’
16    CALIFORNIA DEPARTMENT OF                         DEPOSITIONS
17    CORRECTIONS, et al.,
                                     Defendants.       [Doc. No. 66]
18
19
20         Before the Court is plaintiff’s Ex Parte Application to Take the Deposition of the
21   Defendants Warden, C[hief] M[edical] O[fficer], S. Miller and C. Wright (the
22   “Application”). Doc. No. 66. Plaintiff seeks the Court’s leave to take the depositions of
23   several named defendants, all of whom are “state employees of the California Department
24   of Corrections located at Richard J. Donovan State Prison” and whose testimony, plaintiff
25   asserts, is “crucial” to his lawsuit. Id. at 2, 3. For the reasons stated below, plaintiff’s
26   Application is DENIED.
27   ///
28   ///

                                                   1
                                                                                19-cv-2126-BAS-KSC
     Case 3:19-cv-02126-BAS-KSC Document 67 Filed 08/02/21 PageID.345 Page 2 of 3



1          Plaintiff’s application is premised on a misreading of Federal Rule of Civil
2    Procedure 30, which governs the taking of oral depositions. Specifically, plaintiff cites
3    Rule 30(a)(2)(B), which provides that:
4
           (a) When a Deposition May Be Taken.
5              ***
6             (2) With Leave. A party must obtain leave of court, and the court must
7                grant leave to the extent consistent with Rule 26(b)(1) and (2):
                  ***
8
                  (B) if the deponent is confined in prison.
9
10   Fed. R. Civ. P. 30(a)(2)(B). As the witnesses whom plaintiff seeks to depose are not
11   “confined in prison,” Rule 30(a)(2)(B) is not applicable to these deponents and plaintiff
12   was not required to seek the Court’s leave to proceed with the depositions. Therefore, the
13   Court will not at this time “order that the defendants’ depositions be conducted.” Doc. No.
14   66 at 2. Plaintiff’s Application is therefore DENIED.
15         If plaintiff wishes to depose the warden, the Chief Medical Officer, and Officers
16   Miller and Wright, he must follow the procedures set forth in the Federal Rules of Civil
17   Procedure. See Doc. No. 60 at 2, n.2 (cautioning plaintiff that “despite his pro se status,
18   he is expected to comply with the Federal Rules of Civil Procedure, this District’s Local
19   Rules, and the undersigned’s Chambers’ Rules”). Provided plaintiff appropriately notices
20   the depositions, the Court expects defendants to cooperate in good faith with regards to
21   scheduling and to abide by any protocols or procedures necessary to limit the parties’ and
22   nonparties’ exposure to the coronavirus, including conducting the depositions by remote
23   means if possible. To the extent defendants object to the taking of one or more of these
24   depositions, they are directed to meet and confer, and if they are unable to come to
25   agreement, bring the matter to the attention of the Court in accordance with the
26   undersigned’s Chambers’ Rules.
27         The remainder of plaintiff’s filing consists of copies of discovery requests to
28   defendants. Doc. No. 66 at 5-10. The Court has repeatedly admonished plaintiff that he is

                                                  2
                                                                               19-cv-2126-BAS-KSC
     Case 3:19-cv-02126-BAS-KSC Document 67 Filed 08/02/21 PageID.346 Page 3 of 3



1    not to file his discovery requests with the Court. See Doc. Nos. 50, 52, 55, 60, and 64. The
2    Court reiterates its prior instruction to plaintiff that “[t]o obtain discovery,” he must follow
3    the procedures set forth in the Federal Rules of Civil Procedure. Doc. No. 60 at 2. Plaintiff
4    may seek the Court’s assistance only after he has followed those procedures, allowed the
5    responding party a reasonable opportunity to respond or object, and has met and conferred
6    with opposing counsel in good faith. Id. Accordingly, the Court has not considered, and
7    will not comment further, on the discovery attached to plaintiff’s Application. The Court
8    advises plaintiff once again that his discovery requests will not be accepted for filing, as
9    set forth in the Civil Local Rules of this District. See CivLR 33.1.c, 36.1.c. The Court will
10   not tolerate plaintiff’s continued disregard of these Rules and may, in its discretion, refuse
11   to accept any further filings from plaintiff to which such discovery requests are attached.
12                                             ORDER
13         For the foregoing reasons, plaintiff’s Application to Take the Deposition of the
14   Defendants Warden, C[hief] M[edical] O[fficer], S. Miller and C. Wright [Doc. No. 66] is
15   DENIED.
16   IT IS SO ORDERED.
17   Dated: August 2, 2021
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                   19-cv-2126-BAS-KSC
